Citation Nr: 0717752	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  99-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD), 
depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000 and January 2005, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2006).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In June 2006 correspondence, VA informed the National 
Archives (Archives) that the veteran had claimed VA 
compensation benefits based on personal assault.  VA 
requested that the Archives provide copies of the June 1966 
ship logs from the U.S.S. Ranger (CVA-61). 

A September 2006 response from the Archives indicates that it 
did not conduct the requested search.  The Archives stated 
that it found no report of the veteran's ship being under 
attack during that period. 

In light of the Archive's failure to conduct the requested 
search, the veteran's claim requires additional development.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Archives send 
copies of the ships logs from the 
U.S.S. Ranger (CVA-61) dated during the 
month of June 1966.  Inform the 
Archives that VA is interested in an 
attack on the veteran's person, not an 
attack on the veteran's ship.  

2.  Then, after the receipt of any 
records from the Archives, readjudicate 
the veteran's claim for a psychiatric 
condition, to include PTSD, depression 
and anxiety.  If any benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

